
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


SEVERANCE PAYMENT AGREEMENT
RELEASE AND WAIVER OF CLAIMS

        Aquila, Inc., and its subsidiaries and affiliates, (collectively
referred to as "The Company"), and Cadwallader Payne Jr. ("You") agree as
follows:

        1.     Except as otherwise provided in this Agreement, You will be
placed on paid, administrative leave, effective May 9, 2003 through May 9, 2004
at which time your paid administrative leave shall terminate and Your employment
status, pay, and benefits with The Company will end. You agree to cooperate and
assist The Company in the orderly transition of business. You further agree not
to apply for employment or re-employment by The Company without advance written
approval from the Senior Vice President and Chief Administrative Officer or his
successor. If You at any time after signing this Agreement return to work for
The Company, including for any of its subsidiaries, affiliates, or successors,
then any non-monetary benefits provided to You under this Agreement will end
immediately and any severance pay provided to You on a bi-weekly basis under
this Agreement will end immediately.

        2.     Responses to prospective employment inquiries made to The Company
and any public announcement or comment by The Company concerning Your separation
of employment will generally be limited to a statement that You resigned from
Your position.

        3.     You are not otherwise entitled to any severance benefits under
any policy or practice of The Company. However, in exchange for Your entering
into this Agreement, the Company agrees to provide to You the severance benefits
set forth in Exhibit A, including a severance payment equaling $492,002.20
(24 months of base pay). $246,001.10 will be paid in bi-weekly installments and
continued participation in the medical, dental, vision, employee life insurance
plan benefits, and 401(k) plan as applicable and as You were participating in
those benefits as of the date You learned Your employment status with The
Company would terminate. Such participation in the medical, dental, vision,
employee life insurance plan benefits and 401(k) will terminate on May 31, 2004.
$246,001.10, less applicable taxes, will be paid to You in a lump sum within
14 days of Your signing of this agreement. The Company will deduct required
federal, state and FICA taxes, and other authorized deductions from any
payment(s) made under this Agreement.

        4.     In exchange for this Agreement, including the severance payments
set forth in this Agreement, You (on behalf of You and anyone claiming through
or on behalf of You), release The Company, and its successors and assigns, and
all employees and agents from any and all claims, demands and causes of action
You have or may have had against any of them prior to the date You sign this
Agreement, to the maximum extent permitted by law. This release includes, but is
not limited to, any and all claims, demands and causes of action which are
related to or concern: Your employment and Your termination of employment;
discrimination and retaliation under local, state or federal law; Title VII of
the Civil Rights Act of 1964; the Civil Rights Act of 1991; the Americans with
Disabilities Act; the Age Discrimination in Employment Act; the Employee
Retirement Income Security Act; the Family and Medical Leave Act; the Worker
Adjustment and Retraining Notification Act (WARN); and all other claims,
demands, and causes of action, all to the maximum extent permitted by law.

        5.     This Agreement is not admission of wrongdoing or liability by
You, The Company or any of the individuals or entities set forth in paragraph 4
above. Any and all such wrongdoing or liability is expressly denied.

        6.     You represent that You have returned all The Company's files,
records, documents, plans, drawings, specifications, equipment, software,
pictures, videotapes, or any property or other items of The Company or
concerning the business of The Company, whether prepared by You or otherwise
coming into Your possession or control.

--------------------------------------------------------------------------------


        7.     You agree that You shall not at any time, except as authorized by
The Company, communicate, divulge or use for Your own benefit or for the benefit
of any other person, firm, or corporation, any confidential or proprietary
information concerning The Company's business, including but not limited to The
Company's operations, services, materials, policies, and the manner in which
they are developed, marketed, and provided, attorney-client privileged
information, attorney work product-privileged information, and such other
information regarded as trade secrets or confidential or proprietary information
under any applicable law, regulation, rule and/or ethical guidelines. You
further agree that Your divulging any such information to competitors or other
persons not in the employ of The Company would be damaging to the business and
business prospects of The Company and would constitute a material breach of this
Agreement.

        8.     You agree to keep the content of this Agreement, and Your
discussions with The Company pertaining to it, confidential. You will not
communicate or allow the communication in any manner with respect to the content
of this Agreement, and the discussions pertaining to it, except that the
Agreement may be disclosed by You to Your immediate family members, Your
attorney and accountant or to governmental taxing authorities, pursuant to an
order of a court of competent jurisdiction, or if required by applicable laws.

        9.     You received this Agreement on or about July 10, 2003. You have
twenty-one (21) calendar days, after the date You receive this Agreement, within
which to consider this Agreement, sign it, and return it to The Company. The
Company has advised You that You may consult with an attorney prior to signing
this Agreement. You may revoke this Agreement within seven (7) calendar days
after You sign it by returning written revocation in that time to Aquila, Inc.,
Senior Vice President and Chief Administrative Officer, 20 W. 9th, Attention:
Leo Morton, Kansas City, MO 64105. The Agreement is effective and enforceable on
the eighth (8th) calendar day following the date You sign the Agreement.

        10.   You acknowledge that no representations have been made to You by
The Company, or their agents or legal counsel regarding the tax implication of
any payments made pursuant to this Agreement. All liability for federal, state,
and local taxes (including FICA) remains with You, unless otherwise agreed to in
writing by The Company, and The Company shall deduct all required withholdings
from the consideration payable under this Agreement.

        11.   This Agreement shall be subject to and construed in accordance
with the laws of the State of Missouri.

        12.   This Agreement, including Exhibit A, contains the entire agreement
of the parties with respect to the matters contemplated by this Agreement;
provided, however, this Agreement is subject to the terms of applicable benefit
plans in effect as of the date of this Agreement. No change, modification or
waiver of any provision of the Agreement will be valid unless in writing and
signed by the parties to be bound.

        13.   You represent and agree that You freely and voluntarily executed
this Agreement, that You have had the opportunity to consult with an attorney,
and that no promise, inducement or agreement not expressed in this Agreement has
been made to You by The Company.

        14.   You agree to reasonably cooperate and assist The Company in the
strategic repositioning of the The Company's business and affairs including any
pending or future litigation, regulatory proceeding, investigation, or
administrative or other hearing, whether formal or informal, initiated by The
Company or by any person, entity or governmental body against The Company or any
subsidiary or affiliate of The Company. Your obligations to reasonably cooperate
and assist The Company with respect to any such matter relates to (in whole or
in part) the period of time during which You were an employee of The Company.

        15.   You and The Company agree that if a dispute arises out of or is
related to this Agreement or Your employment by The Company, other than a
dispute regarding the obligations under Paragraphs 6, 7 or 8, such dispute shall
be submitted to binding arbitration under the Employment Rules of the American
Arbitration Association, or the equivalent, to the maximum extent permitted by
applicable law. Either party may provide written notice to the other party that
the dispute is not able to be

--------------------------------------------------------------------------------


resolved and such notifying party shall then contact the American Arbitration
Association for appointment of an arbitrator to resolve such dispute. Any
arbitration hearing shall take place in Jackson County, Missouri, unless
otherwise ordered by the arbitrator. In addition to all other remedies otherwise
available to the Company, The Company shall have the right to injunctive relief
to restrain and enjoin any actual or threatened breach of the provisions of
Paragraphs 6, 7 or 8.

        16.   This Agreement is binding on and inures to the benefit of The
Company's successors and assigns and Your heirs and assigns.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE ENFORCED BY
THE PARTIES.


Dated:
 
07/11/03
 
/s/  C.E. PAYNE JR.      

--------------------------------------------------------------------------------

Cadwallader Payne Jr.
 
 
 
 
 
 
For The Company:
Dated:
 
7/17/03
 
By:
 
/s/  LEO MORTON      

--------------------------------------------------------------------------------

Leo Morton, SVP and CAO

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------


Cadwallader Payne Jr.
EXHIBIT A
Revised 7/10/03


Comp. / Benefit

--------------------------------------------------------------------------------

  Action

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

Severance Payment
Base salary: $246,001.10   You will receive two years of severance at Your
current base salary. $246,001.10, less applicable taxes, will be paid in
bi-weekly installments following the receipt of Your signed severance agreement.
$246,001.10, less applicable taxes, will be paid upon receipt of Your signed
severance agreement the payroll period following the execution of this
agreement.   $492,002.20
Average of annual incentive plan bonuses for the 2000 and 2001 plan years
excluding discretionary and/or kickers as a result of elected deferrals
 
Average incentive multiplied by two.
2000—$148,665.04
2001—$195,500.00
 
$344,165.04
 
 
Average: $172,082.52
$344,165.04, less applicable taxes, will be paid upon receipt of Your signed
severance agreement in the payroll period following the execution of this
agreement.
 
 
Stock Options
 
Vest all unvested options upon receipt of Your signed severance agreement.
Options must be exercised within three (3) years of termination, or termination
date of original grant whichever comes first.
 
4,750 options
Restricted Stock
 
Restrictions lifted upon receipt of Your signed severance agreement. Estimated
value based on July 10, 2003 stock price of $2.58
 
22,063 restricted shares $56,922.54
Capital Accumulation Plan
 
Plan provisions apply. No participant balance.
 
$0.00
Executive Physical
 
Eligible for one executive physical to be used in 2003 and one executive
physical to be used in 2004.
 
$2,500.00          

--------------------------------------------------------------------------------


Financial Planning Allowance
 
$10,000.00 allowance for expenses incurred in 2003 or 2004 related to financial
planning services. Submit invoices to compensation department, 6th floor,
20 W. 9th St., Kansas City, MO 64105.
 
$10,000.00
Tax Preparation Allowance
 
$600.00 allowance for expenses incurred in 2003 or 2004 for expenses related to
tax preparation. Submit invoices to compensation department,
6th floor, 20 W. 9th St., Kansas City, MO 64105.
 
$600.00
Executive Outplacement Services
 
6 month outplacement services
 
$6,500.00
Vacation
 
Accrued and unused paid in lump sum. 104 hours paid on June 30, 2003. No
additional eligibility for vacation.
 
$12,300.08
Pension
 
Plan provisions apply. No additional years of service are provided between
5/9/2003 and 5/9/2004.
 
 
SERP
 
Plan provisions apply. No additional years of service are provided between
5/9/2003 and 5/9/2004.
 
 
Employee Stock Contribution Plan
 
No additional company contributions will be made.
 
 
401(k)
 
Plan provisions apply
May maintain account until age 701/2 or rollover to IRA.
 
 
ESPP
 
Plan provisions apply
 
 
BeneFlex
 
BeneFlex benefits while on payroll or COBRA
 
Plan Provisions apply
 
 
Total:
 
$922,489.86

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



Cadwallader Payne Jr. EXHIBIT A Revised 7/10/03
